Case 4:19-cv-00415-ALM Document 85 Filed 07/17/20 Page 1 of 4 PageID #: 2267



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,              )
        Plaintiff,                     )
                                       )
         v.                            )
                                       )                Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                     )
         Defendant.                    )
_______________________________________)

            JOINT MOTION FOR ENTRY OF PROPOSED FINAL JUDGMENT

       The Plaintiff United States and Defendant Alexandru Bittner jointly move this Court for entry

of a final judgment. The Court issued its Memorandum Opinion and Order, (ECF #75), which

resolved and mooted all but one of the issues in this case - Mr. Bittner’s reasonable cause

defense for the 2011 penalty. Defendant Mr. Bittner has now withdrawn and waived his

reasonable cause defense for the 2011 penalty with the United States’ consent. Thus, there are

no remaining issues for trial and the parties are requesting this Court to enter a final judgment.

In support thereof the parties state as follows:

       1.      The Court issued its Memorandum Opinion and Order, (ECF #75) determining

that non-willful FBAR reporting deficiencies constitute a single violation within the meaning of

§ 5321(a)(5)(A) and (B)(i) and carry a maximum annual $10,000 civil money penalty,

irrespective of the number of foreign financial accounts maintained. See ECF #75. The Court

also determined that Mr. Bittner did not have reasonable cause for the 2007-2010 penalties.

       2.      The Court further determined that Mr. Bittner’s Eighth Amendment argument was

moot. The Court stated that Its “understanding of Mr. Bittner’s argument on Eighth Amendment

grounds is that it is premised on the Court finding the Government’s $3 million penalty

assessment proper. In view of the Court’s interpretation of the non-willful FBAR penalty,



                                                   1
Case 4:19-cv-00415-ALM Document 85 Filed 07/17/20 Page 2 of 4 PageID #: 2268



however, the Court need not address the merits of Mr. Bittner’s Eighth Amendment argument, as

it is now moot.” ECF #75 at 25.

       3.      Likewise, Mr. Bittner’s alternative defenses whether the FBAR penalties assessed

against him were arbitrary and capricious violating his right to be treated like similarly situated

taxpayers, a right to due process, or a right to equal protection under the law, (Third Defense);

whether the IRS acted in violation of the Administrative Procedure Act, (Fourth Defense);

whether the assessed FBAR penalties constitute an improper criminal sanction (Sixth Defense),

and whether the assessed FBAR penalties constitute unconscionable punishment (Seventh

Defense), are premised on the Court finding that the statutory cap on non-willful FBAR penalties

is $10,000 per unreported foreign account. Because the Court concluded that the statutory cap is

$10,000 per year regardless of the number of unreported accounts, Mr. Bittner’s alternative

defenses are also moot. The parties have stipulated that these defenses are moot due to the

Court’s ruling in ECF #75 as set forth in the proposed pre-trial order. See ECF #82.

       4.      The parties disagree about the number of foreign accounts that Mr. Bitter was

required to report on his Form TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,”

for the 2007, 2008, 2009, 2010 and 2011 years. The parties anticipated submitting that issue to

the jury. However, in light of the Court’s ruling, ECF #75, that the non-willful FBAR penalty is

not based on the number of unreported accounts this issue is also moot.

       5.      Accordingly, in light of the Court’s Memorandum Opinion and Order, the only

remaining issue for trial is whether Mr. Bittner had reasonable cause under 31 U.S.C. §

5321(a)(5)(B)(ii) regarding the 2011 FBAR penalty assessed against him. See ECF #82 at pg. 8

and pg. 9 “Contested issues of Fact and Law”.




                                                  2
Case 4:19-cv-00415-ALM Document 85 Filed 07/17/20 Page 3 of 4 PageID #: 2269



       6.       Mr. Bittner has now withdrawn and waived his reasonable cause defense under 31

U.S.C. § 5321(a)(5)(B)(ii) regarding the 2011 FBAR penalty assessed against him for all

purposes of this case, including upon any remand. See ECF #84, Third Joint Stipulation. The

United States consented to Mr. Bittner’s withdrawal and waiver of his reasonable cause defense

for 2011. Id.

       7.       Consequently, there are no remaining triable issues for this Court to decide and a

final judgment should be entered as to form only. For sake of clarity, it should be noted that by

requesting entry of the proposed judgment as to form, Bittner reserves right to appeal the Court’s

ruling on his reasonable cause defense for 2007 through 2010, and the United States reserves its

rights to appeal the Court’s ruling on whether the penalty is $10,000 per year or per account.

       WHEREFORE, the Parties respectfully requests the Court to grant this Motion.


       Dated: July 17, 2020



                                                     Respectfully submitted,


                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General


                                                      /s/ Herbert W. Linder
                                                     HERBERT W. LINDER
                                                     Ohio Bar No. 0065446
                                                     Attorneys, Tax Division
                                                     U.S. Department of Justice
                                                     717 N. Harwood St., Suite 400
                                                     Dallas, Texas 75201
                                                     Phone: (214) 880-9754/2432
                                                     Fax (214) 880-9741
                                                     herbert.w.linder@usdoj.gov

                                                     ATTORNEYS FOR UNITED STATES



                                                 3
Case 4:19-cv-00415-ALM Document 85 Filed 07/17/20 Page 4 of 4 PageID #: 2270




                                                       /s/ Rachael Rubenstein
                                                     RACHAEL RUBENSTEIN
                                                     State Bar No. 24073919
                                                     CLARK HILL STRASBURGER
                                                     2301 Broadway St.
                                                     San Antonio, Texas 78215
                                                     Ph. (210) 250-6006
                                                     Fax (210) 258-2714
                                                     RRubenstein@clarkill.com

                                                     ATTORNEY FOR DEFENDANT
                                                     ALEXANDRU BITTNER




                               CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing motion has been made on July

17, 2020, by the Clerk’s ECF filing system to:


CLARK HILL STRASBURGER
Farley P. Katz
Rachael Rubenstein
2301 Broadway St.
San Antonio, Texas 78209


                                     /s/ Herbert W. Linder
                                     HERBERT W. LINDER




                                                 4
